IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                         HAYS V. HAYS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  BRADLEY J. HAYS, APPELLEE,
                                                V.

               MELINDA K. HAYS, NOW KNOWN AS MELINDA K. HILL, APPELLANT.


                            Filed January 26, 2016.     No. A-15-195.


       Appeal from the District Court for Lincoln County: DONALD E. ROWLANDS, Judge.
Affirmed.
       Jeffrey M. Eastman, of Legal Aid of Nebraska, for appellant.
       Katherine R. Hall, P.C., L.L.O., for appellee.



       IRWIN, PIRTLE, and RIEDMANN, Judges.
       IRWIN, Judge.
                                      I. INTRODUCTION
        Melinda K. Hays, now known as Melinda K. Hill (Melinda), appeals from the district
court’s order declining to modify a decree which dissolved her marriage to Bradley J. Hays
(Bradley). On appeal, Melinda challenges the district court’s decision not to reduce her child
support obligation. We find no merit to Melinda’s assertions, and we affirm.
                                      II. BACKGROUND
       The marriage of Melinda and Bradley was dissolved by order of the district court for
Lincoln County on October 23, 2001. In addition to dividing the marital estate, the court awarded
custody of the couple’s two children to Melinda and ordered Bradley to pay child support in the




                                               -1-
sum of $713 per month. At the time of the dissolution, Melinda earned $2,048 per month and
Bradley earned $2,821 per month.
         Bradley filed a complaint to modify the dissolution decree on September 10, 2012. In
support of Bradley’s complaint to modify, Bradley and Melinda filed a joint stipulation stating that
due to a material change in circumstances, it was in the best interests of the children that Bradley
have custody. The stipulation stated that Melinda’s monthly income was $3,963.71 and Bradley’s
was $4,172.93. The court granted custody of the two children to Bradley and ordered Melinda to
pay $663 per month in child support. Starting in June 2013, Melinda’s monthly child support
obligation was increased to $763 pursuant to a second stipulation of the parties.
         On June 28, 2014, Melinda filed a complaint to modify her child support obligation,
contending her employment had been substantially reduced. Melinda’s complaint went on to state
that Melinda had lost her nursing job due to an addiction. At the time of the filing, Melinda was in
long-term treatment for her addiction and was working 25 hours a week at minimum wage.
Melinda’s nursing license had been suspended. Melinda attached an affidavit averring her monthly
income to be $785.
         Bradley’s answer to Melinda’s complaint to modify child support noted that Melinda was
delinquent in her child support obligation and in arrears in excess of $10,000. Bradley asked the
court to find that Melinda came to court with unclean hands and that she should be denied a
modification of child support.
         The court held a hearing on Melinda’s complaint to modify. At the hearing, Melinda
testified that she became addicted to prescription drugs in 2011. Melinda testified that it was
around the same time she began using drugs that she became delinquent in her child support
obligation. According to Melinda, she had been fired from her nursing job at a hospital in North
Platte in November 2012 for testing positive for amphetamines and benzodiazepines during a
random drug screen. Melinda testified she had undergone several different treatment programs and
held intermittent nursing jobs up until July 2014. Melinda testified that her nursing license had
been suspended in mid-July 2014 due to her drug use and addiction. According to Melinda, at the
time of the hearing, she worked as an office assistant making $12 an hour.
         With respect to her potential future income, Melinda testified that she had filed a petition
to reinstate her nursing license, but did not know whether or when it would be granted. Melinda
testified that even if her license were to be reinstated, she was not sure if she would choose to work
as a nurse again because a nursing job might tempt her to relapse. She considered her current office
job to be a safe working environment because there were no medications around. Melinda testified
that at the time of the hearing, she was sober.
         On cross-examination, Melinda admitted that she was aware of nursing regulations and
hospital rules prohibiting her from consuming drugs without a prescription. Melinda also testified
that her nursing training included education on the addictive properties of drugs. Melinda conceded
that the loss of her nursing job was the result of her own actions, as was the suspension of her
nursing license. On redirect, Melinda testified that she had been unable to control her addiction,
even as it started to interfere with her job.
         Bradley also testified at the modification hearing. Bradley testified that he worked at
Community Hospital in McCook, Nebraska, earning $85,280 per year. Bradley testified that he



                                                -2-
struggled to provide for the children’s expenses and that a reduction in Melinda’s child support
obligation would seriously impair the needs of the children.
        The court issued an order denying Melinda’s complaint to modify child support. The court
found that Melinda “does not come into this Court with clean hands.” The court also held that
Melinda “lost her employment due to her own fault or voluntary wastage or dissipation of her
talent as a registered nurse” by taking drugs without a prescription. The court also ordered Melinda
to pay costs and $1,000 of Bradley’s attorney fees.
        Melinda appeals from the district court’s order.
                                 III. ASSIGNMENTS OF ERROR
       Restated and renumbered, Melinda asserts the district court erred (1) in determining that
Melinda was not entitled to a reduction in her child support obligation and (2) in assessing attorney
fees and costs against Melinda.
                                          IV. ANALYSIS
                                     1. STANDARD OF REVIEW
        An appellate court reviews proceedings for modification of child support de novo on the
record and will affirm the judgment of the trial court absent an abuse of discretion. Schwarz v.
Schwarz, 289 Neb. 960, 857 N.W.2d 802 (2015).
        A judicial abuse of discretion exists when a judge, within the effective limits of authorized
judicial power, elects to act or refrain from acting, but the selected option results in a decision
which is untenable and unfairly deprives a litigant of a substantial right or a just result in matters
submitted for disposition through the judicial system. Dormann v. Dormann, 8 Neb. Ct. App. 1049,
606 N.W.2d 837 (2000).
                                       2. PREMATURE FILING
        As an initial matter, Bradley contends that Melinda’s complaint to modify should have
been denied because it was premature. Bradley’s assertion is without merit.
        We note that Bradley does not cross-appeal on this issue and that a premature filing was
not the basis on which the district court disposed of Melinda’s complaint. Nevertheless, for the
sake of completeness, we address Bradley’s contention that Melinda’s filing was untimely.
Bradley argues that Melinda did not prove that the change in her financial circumstances had lasted
three months and was reasonably expected to last an additional six months in accordance with
Neb. Ct. R. § 4-217.
        The section of the Nebraska Child Support Guidelines to which Bradley cites provides:
                Application of the child support guidelines which would result in a variation by 10
        percent or more, but not less than $25, upward or downward, of the current child support
        obligation, child care obligation, or health care obligation, due to financial circumstances
        which have lasted 3 months and can reasonably be expected to last for an additional 6
        months, establishes a rebuttable presumption of a material change of circumstances.

Neb. Ct. R. § 4-217.



                                                -3-
         We recently referred to § 4-217 as “a provision that attempts to provide more predictability
in determining the existence of a material change in circumstances” by allowing for a rebuttable
presumption where certain requirements are satisfied. Collins v. Collins, 19 Neb. Ct. App. 529, 534,
808 N.W.2d 905, 910 (2012).
         It is apparent from the language of the rule and our recent discussion of it in Collins that
§ 4-217 is not a prerequisite to the filing of a modification action, but rather one means by which
a petitioner can establish that a material change in circumstances has occurred. Even assuming that
Melinda did not demonstrate that the change in her financial circumstances had lasted three months
and could be reasonably expected to last an additional six months, this would not be a bar to her
filing a complaint to modify nor would it be reason for us to dismiss her appeal. Bradley’s assertion
to the contrary is without merit.
                             3. REFUSAL TO MODIFY CHILD SUPPORT
         Melinda argues that the district court erred when it held that she was not entitled to a
reduction in her child support obligation. Melinda argues that the district court erred when it
determined she came to court with unclean hands, that the change in Melinda’s financial condition
was due to her fault or voluntary wastage or dissipation of her talents and assets, and that the
principles of equity and fairness weighed against a modification of her child support obligation.
The court correctly determined that Melinda lost her job due to her own wrongdoing, namely her
drug use. Melinda’s assignment of error is without merit.
         The Nebraska Supreme Court has held that when a party requesting a modification of
alimony has experienced a reduction in income due to his or her own wrongdoing, that party is not
entitled to have the request for modification granted. Pope v. Pope, 251 Neb. 773, 559 N.W.2d
192 (1997). In Pope, the former husband was terminated from his job for sleeping at his desk. Id.
The husband moved to modify his alimony obligation, arguing he had experienced a material and
substantial change in his financial circumstances. Id. The Supreme Court determined that the
husband “did not demonstrate good cause justifying the termination of alimony because he was
fired from his former employment due to his own wrongdoing.” Id. at 776, 559 N.W.2d at 195.
The court noted that while a decrease in earnings could sometimes be a ground for modification,
a modification will be denied “if the change in financial condition is due to the fault or voluntary
wastage or dissipation of one’s talents and assets.” Id. at 777, 559 N.W.2d at 195 (quoting Noddin
v. Noddin, 123 N.H. 73, 76, 455 A.2d 1051, 1053 (1983)).
         We have applied this principle in other factual scenarios as well. For example, in Lambert
v. Lambert, 9 Neb. Ct. App. 661, 617 N.W.2d 645 (2000), the former husband resigned from his job
after failing a random drug test. Id. We determined that he was not entitled to a reduction in either
his alimony or his child support obligations. See id. We called the situation “much more clear cut”
than Pope because the husband “chose to use marijuana . . . knowing that it would put his
livelihood in jeopardy and knowing that losing his job would affect his ability to meet his
court-ordered financial obligations.” Id. at 668, 617 N.W.2d at 650; see, also, Murphy v. Murphy,
17 Neb. Ct. App. 279, 759 N.W.2d 710 (2008) (holding that the former husband was not entitled to a
modification of alimony and child support where the reduction in his income was due to his own
conduct, namely being fired from his job as a sheriff’s deputy for improperly discharging his
service gun, possessing narcotics, damaging a cruiser, and reporting late to work, among other


                                                -4-
violations); Grahovac v. Grahovac, 12 Neb. Ct. App. 585, 680 N.W.2d 616 (2004) (denying a
modification of alimony where the former husband’s reduction in income was due to his refusal to
secure effective treatment for his alcoholism).
        The case at hand is analogous to those set forth above. Melinda engaged in drug use with
the knowledge that it was illegal and against the policies of her employer. She was also aware that
she was court-ordered to pay child support and that losing her job due to drug use would impair
her ability to pay. See Lambert, supra. The change in Melinda’s financial condition was due to her
fault or voluntary wastage or dissipation of her talents and assets. See Pope, supra. Because
Melinda’s loss of her nursing job and license was due to her own wrongdoing, she is not entitled
to a modification of her child support obligation. See id.
        Melinda asks us to ignore the case law discussed above and hold that a reduction in income
due to drug addiction can be the basis for a modification of child support. Melinda notes a recent
change in the statutes governing child support to support her argument. Historically, Nebraska
courts have held that incarceration due to a criminal act constituted a willful act that prevented the
incarcerated individual from seeking a modification of child support. See Ohler v. Ohler, 220 Neb.
272, 369 N.W.2d 615 (1985) (stating that an incarcerated individual comes to court with unclean
hands and consequently is not entitled to a modification of child support), superseded by statute
as stated in State v. Porter, 259 Neb. 366, 610 N.W.2d 23 (2000). However, in 2007, the legislature
amended the law in order to create an exception for incarcerated individuals. 2007 Neb. Laws,
L.B. 554, § 42. The relevant statute indicates that a child support order can be modified unless a
reduction in income is voluntary. Neb. Rev. Stat. § 43-512.15 (Cum. Supp. 2014). The language
added by the 2007 amendment then goes on to state:
        For purposes of this section, a person who has been incarcerated for a period of one year
        or more in a county or city jail or a federal or state correctional facility shall be considered
        to have an involuntary reduction of income unless (i) the incarceration is a result of a
        conviction for criminal nonsupport . . . , (ii) the incarcerated individual has a documented
        record of willfully failing or neglecting to provide proper support which he or she knew or
        reasonably should have known he or she was legally obligated to provide when he or she
        had sufficient resources to provide such support, or (iii) the incarceration is a result of a
        conviction for a crime in which the child who is the subject of the child support order was
        victimized[.]

Id.
        Melinda argues that, like incarceration, her addiction to prescription medications is also
involuntary and should therefore not prevent her from seeking a modification of her child support
obligation. While we understand the logic of Melinda’s argument, the plain language of the
legislature’s exception pertains only to incarcerated individuals, not addicts. See Spady v. Spady,
284 Neb. 885, 824 N.W.2d 366 (2012) (stating that statutory language is to be given its plain and
ordinary meaning). The cases discussed above holding that drug use resulting in a reduction in
income cannot serve as the basis for a modification remain good law. See, e.g., Lambert, supra.
We decline to overrule this line of cases in the absence of clear legislative intent to do so.
        Having determined that Melinda was not entitled to a reduction in her child support
obligation due to having lost her job as the result of her own wrongdoing, we need not address


                                                 -5-
Melinda’s remaining arguments regarding the court’s application of equitable principles. The
district court did not abuse its discretion in denying Melinda’s complaint to modify her child
support obligation.
                                   4. COSTS AND ATTORNEY FEES
        Lastly, Melinda argues that the district court erred in ordering her to pay costs and attorney
fees. We find this assignment of error to be without merit.
        First, we note that while Melinda assigns the award of costs and attorney fees as an error,
she makes no substantive argument to support her assignment of error aside from repeating the
assignment in the heading and stating that she “submits this for the court’s review and
consideration.” Brief for appellant at 27. Alleged errors must be both specifically assigned and
specifically argued in order to be considered by an appellate court. See Olson v. Olson, 13 Neb.
App. 365, 693 N.W.2d 572 (2005). Although Melinda has arguably failed to specifically argue this
assignment of error, for the sake of completeness, we address it.
        A district court’s award or denial of attorney fees in a proceeding to modify a divorce
decree will be upheld absent an abuse of discretion. Hartman v. Hartman, 261 Neb. 359, 622
N.W.2d 871 (2001). Customarily in dissolution cases, attorney fees and costs are awarded only to
prevailing parties or assessed against those who file frivolous suits. Noonan v. Noonan, 261 Neb.
552, 624 N.W.2d 314 (2001).
        In this case, we cannot say that the district court abused its discretion in awarding costs and
attorney fees to Bradley, the prevailing party. See id.
                                         V. CONCLUSION
       We conclude that the district court did not abuse its discretion in denying Melinda’s
complaint to modify her child support obligation or in ordering Melinda to pay costs and attorney
fees. We affirm.
                                                                                      AFFIRMED.




                                                 -6-